Citation Nr: 1310118	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-50 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an overactive bladder, to include as secondary to service-connected fibromyalgia.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 1992, and from March 1993 to October 1993.  She also had service with the United States Army Reserve and the Army National Guard, until her discharge from the California Army National Guard in January 1997, that included periods of active duty for training (ACDUTRA) and of inactive duty training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that her diagnosed overactive bladder disorder was caused by or aggravated by her service-connected fibromyalgia.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that her diagnosed IBS disorder was caused by or aggravated by her service-connected fibromyalgia.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a diagnosed overactive bladder disorder as secondary to service-connected fibromyalgia have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).  

2.  The criteria for service connection for a diagnosed IBS as secondary to service-connected fibromyalgia have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting disability contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including gastric or duodenal peptic ulcers, become manifest to a degree of 10 percent within one year from date of termination of service, that disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012); Libertine v. Brown, 9 Vet. App. 521 (1996).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  Establishing service connection on a secondary basis therefore requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

The Veteran seeks service connection for an overactive bladder and for IBS, to include as secondary to her service-connected fibromyalgia.  In written submissions, oral testimony, and through copies of Internet articles, the Veteran variously contends that she developed symptoms of her overactive bladder and IBS as a result of her fibromyalgia or that the symptoms of each arose during her period of active service.  

Service personnel records show that the Veteran was a motor transport operator while on active duty and that she was stationed in Germany during her second tour of active duty.  

Service treatment records show fibromyalgia was noted during her second period of active duty in 1993.  While no diagnosed overactive bladder or IBS was noted, the service treatment records show complaints or treatment related to frequent complaints of abdominal, groin, or stomach pain and complaints of frequent urination.  

A March 1992 service treatment record noted a complaint of left abdominal pain, "heaviness" in the lower abdomen, and urinary frequency of long duration.  Assessment included probable gastroenteritis and maybe IBS.  An April 1992 service treatment record noted the Veteran's complaint of increased frequent urination and pain.  Several June 1992 service treatment records noted her complaints of continued groin pain.  A July 1992 service treatment record noted an assessment of clinical uretheritis.  Other July 1992 service treatment records noted complaints of abdominal pain and one noted dysuria, painful urination, and urinary frequency over the past three to four days.  

During her second period of active duty, an April 1993 service treatment record noted the Veteran had trouble urinating.  July 1993 service treatment records show that the Veteran complained of abdominal pain for weeks while being reevaluated for mononucleosis and complained of frequent urination with sharp pain around the right kidney for the past two weeks.  She said that was a new complaint and had never happened before.  A kidney, ureter, and bladder survey showed a nonspecific gas pattern and abundant stool in the transverse colon.  There was no definite evidence of any pathological calcifications.  

After service, two August 2000 VA examinations failed to mention any bowel or bladder issues when diagnosing fibromyalgia.  

A November 2000 VA medical record noted the Veteran's complaint of stomach flu and her report of averaging between five and 10 loose bowel movements every 24 hours.  

A March 2001 VA medical record noted that the Veteran complained of two weeks of urinary frequency occurring 24 hours a day without dysuria or vaginal discharge.  She said her symptoms for urinary tract infections were usually atypical in this manner.  She had no fever or chills.  Impression was eight weeks of on and off loose stools with nausea, malaise, and mild anorexia.  No right upper quadrant tenderness was noted.  

A May 2001 VA medical record noted that the Veteran recently described urinary frequency without dysuria and that she felt her urine was malodorous.  She reported that had been going on for several days.  A urinalysis showed a slightly high white blood cell count in her urine with considerable bacteria.  Septra was prescribed for five days.  However, her symptoms persisted afterwards.  She reported no diarrhea or change in bowel habits.  A rectal examination revealed a normal sphincter tone and bowel sounds were active.  Differential diagnosis was pelvic inflammatory disease versus some right upper quadrant problem.  She was treated first for pelvic inflammatory disease.  

August 2001 VA medical records noted that the Veteran denied dysuria, but did complain of a failure to completely empty her bladder and said that had been a chronic problem with her.  She had the frequent sensation of needing to void.  Assessment was probable vaginal candidiasis and rule out urinary tract infection.  

A September 2001 VA medical record noted that the Veteran complained of urinary frequency, denied any dysuria, and felt that she was not completely emptying her bladder.  The examiner noted that the Veteran did not have any of those symptoms 10 days before.  A 24-hour urine test came back normal.  Assessment was a vaginal discharge and rule out a urinary tract infection.  

An April 2002 VA medical record noted an assessment of urinary frequency and nocturia due to pelvic floor dysfunction and fibromyalgia.  The Veteran told the examiner that came on gradually over the last two years and had been progressively worsening.  She denied any dysuria.  

In August 2002, the Veteran was seen at VA for pelvic floor dysfunction and urinary frequency and nocturia.  

During her October 2003 VA examination for fibromyalgia, the Veteran mentioned that she had IBS in the past.  She told the examiner that her intermittent constipation seemed to be correlated with when she took Tylenol for generalized pain.  The examiner made no findings regarding IBS and the report did not mentioned any bladder difficulties.  

According to an October 2006 VA medical record, the Veteran's primary care provider at VA, K.S., FNP, a Family Nurse Practitioner, assessed the Veteran with IBS and underlying fibromyalgia which, the primary care provider wrote, could be related as both can be stress mediated.  

In a February 2008 signed statement, the Veteran claimed that her bladder symptoms began about 14 years before, and not four years before as some doctor had noted in her records.  About that time she also submitted several medical journal articles regarding fibromyalgia which noted that irritable bowel and bladder were frequently symptoms.  

The Veteran underwent VA examinations in May 2008 and June 2008, but the VA examiners commented that they could not provide medical opinions whether an overactive bladder or IBS were due to fibromyalgia without resorting to mere speculation.  

A May 2008 VA examiner, a VA adult nurse practitioner, commented that it was not unusual to have concomitant irritable bowel and bladder dysfunction in individuals with fibromyalgia, but that it would be mere speculation to say that the fibromyalgia was the cause of the bowel and bladder problems.  

A June 2008 VA rheumatology examiner stated that there was some population data in the literature that the poorly understood disorders had an increased frequency in patients with fibromyalgia.  But, the examiner continued, there was no good scientific way to establish a definitive relationship.  The examiner stated that there was no real body of scientific evidence that has been established in patients with fibromyalgia as causing either the irritable bowel or bladder symptoms.  At best, that was a poorly understood weak association.  The disorders commonly occurred in the general population in patients without fibromyalgia.  The June 2008 VA examiner went on to say that the Veteran unfortunately had the concomitant problems and they could also be associated with her depressive disorder.  So the examiner thought it was speculative at best to establish a causal relationship between fibromyalgia and bowel or bladder symptoms.  

The VA medical records associated with the claims file also contain a positive nexus opinion from A.H., a VA nurse practitioner, dated in March 2009.  A.H. noted that after reviewing literature which the Veteran delivered and her own review of the UpToDate scientific database, it seemed to her extremely common that patients with fibromyalgia also had co-existing disorders of IBS and urinary frequency, pelvic pain, and interstitial cystitis.  A.H. also noted that the Veteran had brought in extensive records documenting her treatment over past years, which indicated that as she was being diagnosed and treated for her fibromyalgia symptoms, she also was being diagnosed and treated for IBS-type symptoms and irritable bladder and frequent urination symptoms.  A.H. stated that based on that information, it seemed likely that the Veteran's IBS and her urinary symptoms were co-morbidly associated with her fibromyalgia.  

A May 2009 VA medical record noted an assessment of overactive bladder.  The examiner noted that the Veteran was diagnosed with fibromyalgia in 1993 and that her urinary symptoms started around 1993.  

The Veteran underwent a VA genitourinary examination in November 2009.  She complained that since service she had symptoms of urinary frequency, urgency, and a sense of needing to go to the bathroom almost all the time and that these symptoms had worsened.  She denied any specific dysuria or hematuria.  No gynecological examination was conducted and past examinations were unremarkable.  The VA examiner noted that the abdomen had no evidence of bladder distention on palpation.  Assessment was overactive bladder that by history was worsening.  

The Veteran also was given an intestines examination the same date.  The Veteran told the examiner that her symptoms of IBS began during active service and the examiner noted that she had been diagnosed with IBS since at least 2006.  It was noted that she never had a normal stool and that over time her condition had been progressive.  She either had alternating stool patterns of constipation or diarrhea, which could be sudden.  She had preceding abdominal pain and cramping or bloating that was relieved with a bowel movement.  She reported bowel urgency but no specific bowel incontinence.  She denied any gastrointestinal bleeding.  On examination, the abdomen was soft and normal bowel sounds were heard.  Assessment was IBS.  

The November 2009 VA examiner opined that it would be resorting to mere speculation as to whether or not the Veteran's fibromyalgia caused or aggravated her IBS or her overactive bladder.  The examiner noted that some persons with IBS are also known to complain of urinary frequency or urgency, but there was no causative relationship between IBS or urinary symptoms.  While it was possible that persons with fibromyalgia also could have both IBS and urinary symptoms, the November 2009 VA examiner stated that she was unaware of a causative association between fibromyalgia and the other conditions.  Finally, the examiner said these problems were complex in nature and the etiology of the conditions was also not well defined.  

As to the Veteran's contention that her service treatment records showed her symptoms of overactive bladder and IBS, the November 2009 VA examiner stated that the Veteran was treated for mononucleosis in service and had a few notes remarking constipation.  However, there were no definitive notes that specifically showed definitively that the Veteran had either IBS or an overactive bladder in service.  The examiner stated further that the only definitive documentation found in service was that fibromyalgia was diagnosed in service.  

During her June 2012 Board hearing, the Veteran testified that she was a certified nursing assistant, so had some medical knowledge and she conducted online research regarding her fibromyalgia, IBS, and overactive bladder.  She also testified that her primary care provider at VA, K.S., a nurse practitioner, told her that she thought her overactive bladder was secondary to her service-connected fibromyalgia.  During the hearing, the representative quoted a VA medical record in which K.S. noted that after reviewing the medical literature "it seems extremely common that patients with fibromyalgia also have coexisting disorders of IBS and urinary frequency, pelvic pain, interstitial cystitis."

Based on the evidence of record the Board finds that secondary service connection for the Veteran's diagnosed overactive bladder disorder and for her diagnosed IBS disorder is appropriate in this case.  After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether these two diagnosed disorders are related to her service-connected fibromyalgia disability.  As a point of relative equipoise has been reached with respect to these claimed disorders, the Board must resolve all reasonable doubt in the Veteran's favor and grant the claims for service connection.  

Initially, the Board notes that the Veteran's overactive bladder disorder need not be considered a pre-existing condition for purposes of adjudicating service connection.  On her January 1992 report of medical history at the time of enlistment the Veteran checked the box indicating she had frequent and painful urination before service.  During her Board hearing the Veteran denied any pre-existing dysuria or urinary frequency.  She testified that she checked the box because she had a urinary tract infection approximately two weeks before she entered military service.  The doctor conducting the examination said the infection was not a bar to service and the Veteran did not think that a checked box on a questionnaire constituted a pre-existing condition.  She also said that she took antibiotics for the infection, which resolved.  Under questioning she maintained that the resolved urinary tract infection was different from the bladder problem noted in service. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  The term noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2012).  Therefore, based on the fact that the Veteran's frequent urination was only indicated at enlistment by her report of medical history, that the examiner at enlistment did not specifically comment on the Veteran's checked box, and the Veteran's Board testimony that the check mark referred to a urinary tract infection she suffered two weeks before induction, the Board must conclude that her bladder disorder is not a pre-existing condition for purposes of determining whether service connection is warranted.  

The Veteran has generally alleged that she has both an overactive bladder and IBS due to her service-connected fibromyalgia, or that each arose during her period of active service.  Although the Veteran is not competent to provide an opinion as to the etiology of her claimed disorders, she is competent to report her current symptomatology and when the onset of her symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has reported that symptoms of the claimed bladder and bowel disorders began in service.  The Board finds the Veteran's lay evidence to be credible as there are no conflicting statements in the record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the medical evidence includes inconclusive opinions as to whether the Veteran's current overactive bladder and IBS disorders are related to her service-connected fibromyalgia disability.  The record contains the opinions of May 2008, June 2008, and November 2009 VA examiners who stated that they could not provide medical opinions without resorting to mere speculation.  However, the May 2008 examiner commented that it was not unusual to have concomitant irritable bowel and bladder dysfunction in those individuals with fibromyalgia and the June 2008 VA examiner likewise noted an increased frequency of those disorders in patients with fibromyalgia.  The November 2009 VA examiner stated that she could not provide a medical opinion because she was unaware of a causative association between fibromyalgia and the other disorders.  

The Board notes that the claims file contains the March 2009 medical opinion of A.H., a VA nurse practitioner, who reviewed medical journal articles and then noted that it seemed likely that the Veteran's IBS and her urinary symptoms were co-morbidly associated with her fibromyalgia as she was diagnosed and treated for all three disorders during approximately the same time period.  

Once VA has undertaken to provide a medical examination or opinion, VA must provide an adequate one, or at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examiner cannot render an opinion without speculation, the examination can still be considered adequate if the examiner has not invoked the phrase without resort to mere speculation as a substitute for the full consideration of all pertinent and available medical facts to which the claimant is entitled.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As all three VA examiners provided a rationale for their decisions not to provide a definitive medical opinion, the Board need not remand for another opinion.  

Rather, the Board finds that the medical and lay evidence has placed the record in equipoise as to whether the Veteran's overactive bladder and IBS disorders are related, at least in part, to her service-connected fibromyalgia.  Accordingly, the Board must resolve those issues in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, reasonable doubt is resolved in favor of the claimant, and the claims for secondary service connection are granted.  

Further inquiry could be undertaken with a view towards development of the Veteran's claims so as to obtain additional medical opinions, including an attempt to obtain the December 24, 2009 VA treatment record the Veteran's representative referred to during the Board hearing.  However, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the Board finds that the evidence is in relative equipoise and concludes that entitlement to secondary service connection for an overactive bladder and for IBS is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an overactive bladder, secondary to service-connected fibromyalgia, is granted.  

Service connection for IBS, secondary to service-connected fibromyalgia, is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


